Title: General Orders, 14 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 14th 1776.
Parole FalklandCountersign Georgia.


The great extensiveness of the Fortifications and works, requiring a greater number of Artillery-men than are at present in the Artillery Regiment, The General, in order to remedy the deficiency, and forward the service, directs, that four able bodied, active men be pitched upon, in each Company of every Battalion, now here (the Riflemen excepted) for the purpose above mentioned.
These men are to have their Arms, Ammunition and accoutrements, in the several Regiments they go from, to supply

the deficiency, in each company—they are to join the Artillery Regiment and do duty in that Corps under the Command of Col. Knox, but are to be continued upon the pay and muster Rolls of their respective regiments.
These additional Artillery men, are to be delivered to Col. Knox with their necessaries at the Bowling-Green on Sunday morning at Six o’clock—The Adjutants of the different Regiments are to attend with the men and a Roll of their names at the hour above-mentioned.
The Engineers are to take an exact account of all the intrenching Tools (not in the Quarter Masters Store) in and about New York, on Long Island, Governors Island, Paules-hook and Horns-hook—they are then to proportion the tools to the different works, and take the overlooker at each place, his receipt for the number deliver’d, calling upon him once a week regularly, to account for them; the overlooker is to receive and deliver the tools regularly, every evening and morning, as he will be made accountable for them.
The Engineers are to consider this as a standing order and invariably to pursue it.
All the Carpenters, Ship-Carpenters and Joiners, in the first, second and fourth Brigades, with a proportion of officers, to parade to morrow morning at Six oClock, before the Deputy Quarter-Master General’s Office, near the Liberty-pole in the Common; and there take their orders from the Quarter-Master-General.
One Capt. and fifty good ax-men, with four days provision to parade at the same time and place; and to take their orders also from the Qr Mr General.
Lieut. Chapman of Col. Webb’s Regiment, under an Arrest for “refusing to do his duty” is to be tried by the General Court Martial now sitting—The Adjutant of that Regiment and the other evidences are to attend the court.
The five Companies of Col. Wayne’s Regiment, on Long Island are to be mustered to morrow afternoon at four o’clock near General Greene’s Head Quarters.
